Exhibit 10-o
SUPPLEMENTAL RETIREMENT AGREEMENT
BETWEEN NORDSON CORPORATION AND MICHAEL F. HILTON
DATED AS OF DECEMBER 9, 2009
          This Supplemental Retirement Agreement Between Nordson Corporation and
Michael F. Hilton (the “Agreement”), dated as of December 9, 2009, is made and
entered into by and between Nordson Corporation, an Ohio corporation (the
“Company”), and Michael F. Hilton (the “Executive”).

1.   Purpose. The purpose of this Agreement is to provide for treatment of
Executive as fully-vested under the Nordson Corporation Salaried Employee
Pension Plan (the “Pension Plan”) and the Nordson Corporation Amended and
Restated 2005 Excess Defined Benefit Pension Plan (the “Pension SERP”) in the
event that his employment under that certain Employment Agreement between the
Company and Executive (the “Employment Agreement”) is terminated, under certain
circumstances, prior to the attainment of full vesting under the Pension Plan
and Pension SERP.   2.   Eligibility to Participate. Only Michael F. Hilton
shall be eligible to participate in the arrangement under this Agreement.   3.  
Relationship To Pension Plan, Pension SERP and Employment Agreement. To the
extent necessary to interpret this Agreement and the obligations set forth
herein, the written terms and definitions contained in the Pension Plan, the
Pension SERP and the Employment Agreement are hereby incorporated by reference
herein. However, this Agreement explicitly does not amend or otherwise alter the
Pension Plan, the Pension SERP or the Employment Agreement in any respect. To
the extent that this Agreement sets forth benefit obligations to Executive that
are different from those set forth in the Pension Plan or the Pension SERP, such
differing obligations shall relate only to Executive and shall have no
applicability with respect to any other participant under the Pension Plan or
the Pension SERP.   4.   Supplemental Benefit Entitlement. Executive shall be
entitled to the benefits described under Section 5 of this Agreement in the
event that he experiences a Termination due to Death, Termination due to
Disability, Termination without Cause, or Resignation with Good Reason (as each
is respectively defined under the Employment Agreement, and whether or not such
event occurs in connection with a Change in Control) prior to becoming one
hundred percent (100%) vested in benefits under the Pension Plan or the Pension
SERP. In the event of Executive’s Termination due to Death, the benefit
entitlement described under Section 5 of this Agreement shall be owed to
Executive’s spouse (or if he has no spouse as of such time, his estate).

 



--------------------------------------------------------------------------------



 



5.   Total Supplemental Benefit Amount. The Total Supplemental Benefit payable
under this Agreement shall be equal to the sum of (a) the Supplemental Pension
Benefit and (b) the Supplemental SERP Benefit, as described below.

  a.   Supplemental Pension Benefit. The Supplemental Pension Benefit shall be
equal to the difference between (i) and (ii):

  i.   The benefit to which Executive would be entitled under the Pension Plan
if he were one hundred percent (100%) vested thereunder; and     ii.   The
benefit to which Executive actually is entitled under the Pension Plan.

  b.   Supplemental SERP Benefit. The Supplemental SERP Benefit shall be equal
to the difference between (i) and (ii):

  i.   The benefit to which Executive would be entitled under the Pension SERP
if he were one hundred percent (100%) vested thereunder; and     ii.   The
benefit to which Executive actually is entitled under the Pension SERP.

  c.   Example. Assume that Executive experiences a Termination without Cause at
the end of his third year of employment. Under this Agreement, he would not
receive a benefit from or under the Pension Plan. However, instead, he would
receive a benefit under this Agreement equal to the benefit that he would have
received under the Pension Plan had he been fully vested under the Pension Plan
based upon three (3) years of benefit accrual service. This is referred to as
the Supplemental Pension Benefit and is described in Section 5(a) above.        
In addition, Executive would receive a benefit under the Pension SERP equal to
the benefit that he otherwise would have received under the Pension SERP had he
been fully vested in such benefit (again, computed based on three years of
benefit accrual service). This is referred to as the Supplemental SERP Benefit
and is described in Section 5(b) above.     d.   Modification of Supplemental
Pension Benefit and Supplemental SERP Benefit In Event of Change in Control. In
the event that at Change in Control (as defined under the Change-in-Control
Retention Agreement between the Company and Executive (“Change-in-Control
Retention Agreement”)) occurs, and Executive experiences a Termination without
Cause or Resignation for Good Reason (as defined under the Employment Agreement
within two (2) years following the effective date of a Change in Control, the
Supplemental Pension Benefit and Supplemental SERP Benefit described above shall
be calculated by crediting Executive with an additional two (2) years service
credit and adding an additional two (2) years to Executive’s age.

6.   Survivor Benefit. In the event that Executive dies prior to the termination
of the Employment Agreement, as well as prior to the attainment of full vesting
under the

2



--------------------------------------------------------------------------------



 



    Pension Plan and Pension SERP, Executive’s spouse shall be entitled to the
benefits described in Section 5 of this Agreement based upon Executive’s benefit
accrual service earned as of his date of death. Such benefits shall be paid to
Executive’s spouse in the same amount and in the same form, and at the same
time, all as prescribed under Section 3A.1 of the Pension SERP.

7.   Supplemental Benefit Commencement. Payment of the benefits described in
Section 5 of this Agreement shall commence as soon as administratively
practicable following Executive’s Date of Termination under the Employment
Agreement (but in any event shall be paid in the same calendar year in which
such Date of Termination occurs); provided, however, that any benefit payable
under this Agreement shall comply with the following restrictions:

  a.   If Executive’s termination or resignation does not constitute a
“separation from service,” as such term is defined under Section 409A of the
Internal Revenue Code (the “Code”), Executive shall nevertheless be entitled to
receive all of the payments and benefits that Executive is entitled to receive
under Section 5 of this Agreement on account of his termination of employment
prior to the attainment of full vesting under the Pension Plan and Pension SERP.
However, the benefits that Executive is entitled to under Section 5 of this
Agreement shall not be provided to Executive until such time as Executive has
incurred a “separation from service” within the meaning of Section 409A of the
Code. Unless otherwise indicated under this Agreement, any payments to which
Executive is entitled under Section 5 of this Agreement shall be made as soon as
administratively practicable following Executive’s separation from service.    
b.   Notwithstanding any provision of this Agreement to the contrary, if
Executive is a “specified employee” (as defined by Section 409A of the Code) at
the time of his termination of employment under the Employment Agreement (or, if
later, his “separation from service” under Section 409A of the Code), to the
extent that a benefit under Section 5 of this Agreement is considered to provide
for a “deferral of compensation” (as determined under Section 409A of the Code),
then such benefit shall not be paid or provided until six months after
Executive’s separation from service, or his death, whichever occurs first. Any
benefits that are withheld under this provision for the first six months shall
be payable in a lump sum on the 181st day after such termination of employment
(or, if later, separation from service).

    Section 7(g) and (h) of the Employment Agreement and the restrictions
contained therein are specifically incorporated by reference herein, and any
benefit payable under this Agreement shall commence only after such restrictions
have been satisfied.   8.   Form of Payment for Supplemental Benefits. The
benefits described in Section 5 of this Agreement shall be paid in the form
elected by Executive and shall be subject to the restrictions set forth in
Sections 2.4 and 2.5 of the Pension SERP. Executive hereby elects to receive the
benefits described in Section 5 of this Agreement in a single lump sum.

3



--------------------------------------------------------------------------------



 



9.   Nonduplication of Benefits. To the extent, and only to the extent, a
payment or benefit that is paid or provided under this Agreement would also be
paid or provided under the terms of the applicable plan, program, agreement or
arrangement, including, without limitation, the Change-in-Control Retention
Agreement, such applicable plan, program, agreement or arrangement will be
deemed to have been satisfied by the payment made or benefit provided under this
Agreement.   10.   Source Of Benefits Under This Agreement. The benefits
described in Section 5 of this Agreement shall be paid by the Company from its
general assets at the time and manner provided herein. Benefits hereunder shall
not be subject to assignment, pledge, alienation or anticipation by Executive,
his spouse or his estate. Neither Executive, his spouse or his estate shall
have, by reason of this Agreement, any right, title or interest of any kind in
or to any property of the Company. To the extent that Executive has a right to
receive payments from the Company under this Agreement, such right shall be no
greater than the right of a general unsecured creditor.   11.   Administration.
The Compensation Committee of the Company (the “Committee”) shall be the
“administrator” of this Agreement, as such term is defined under Section 3(16)
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).  
12.   Amendment and Termination. This Agreement may be amended or terminated by
mutual written agreement between the Company and Executive; provided, however,
that any such amendment or termination shall comply with Section 409A of the
Code. Notwithstanding the foregoing, at such time as Executive becomes one
hundred percent (100%) vested in benefits under both the Pension Plan or the
Pension SERP, the Company shall no longer have any obligations under this
Agreement and this Agreement shall terminate. In such case, no benefits shall be
payable from or under this Agreement.   13.   Withholding. The Company shall
have the right to deduct from any payment in accordance with this Agreement any
amount required to satisfy its obligation to withhold federal, state and local
taxes.   14.   Construction. This Agreement is intended to qualify as a plan
maintained for the benefit of a select group of management or highly compensated
employees within the meaning of ERISA, and shall be construed in accordance with
such intention.

4



--------------------------------------------------------------------------------



 



15.   Effective Date. This Agreement shall be effective January __, 2010.

          IN WITNESS WHEREOF, the parties have executed this Agreement on the
date and year first above written.

                  NORDSON CORPORATION    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                EXECUTIVE    
 
                     
 
                Address:    

097488, 000001, 103099386.7

5